DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment and response to office action filed 11/12/2021.
Claims 1-3 and 5 are canceled.
Claim 6 is newly added.
Claims 4 and 6 are currently pending and has been examined.

Response to Amendment/Arguments
101
Applicant contends claim 4 recites a process that cannot be interpreted as being performed by the human mind because, for example, it is impossible to generate an ordering screen because such a screen is constituted by digital information that is practically stored in a computer. However, applicant’s argument is not found persuasive because the abstract idea grouping relied upon in the rejection is the “certain methods of organizing human activity” grouping of abstract ideas. Nevertheless, this added limitation is an additional element which is a form of insignificant extra-solution activity. MPEP 2106.05(d)(II) indicates that "Creating output data" and "Presenting offers" are a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the additional elements amounting to mere data gathering are well-understood, routine, conventional activity is supported under Berkheimer Option 2. 
Applicant also contends the features recited in claim 4 are not directed to an abstract idea because they are directed to an improvement in the relevant technology because the claims "allows a developer itself, for example, to be able to designate a specific user who can browse and purchase a predetermined application (for example, regardless of whether the application has been developed, is in development, or is a beta version) while making use of a conventional business practice related to B2B particularly in a field of a manufacturing apparatus including a CNC machine tool, an industrial apparatus, and an industrial robot." Examiner respectfully disagrees. First, the claims fail to reflect the quoted language what applicant contends is an improvement. Second, what applicant contends is an 
Applicant also contends the claims recite features that amount to substantially more because the claims recite features directed to an inventive concept. Specifically, applicant contends claim 4 recites a particular arrangement of elements, even if determined as conventional, that provides a technical improvement over prior art systems, which is representative of a software-based invention that improves the performance of a computer system itself. Examiner respectfully disagrees. First, applicant has not explained how their improvement is a technical improvement. Second, applicant has not explained how their claim improves the performance of a computer system itself. And third, as discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that “Storing and retrieving information in memory”, "Creating output data" and "Presenting offers" are a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the additional elements amounting to mere data gathering are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

103
Applicant contends that "nothing in Thormaehlen discloses or suggests correlating of the user that includes storing an association between a user ID of the user and a level of authorization among a plurality of different levels of authorization of the user to each of the plurality of application groups and the one or more application, and generating an ordering screen based on the correlating of the user, the ordering screen providing information corresponding to the level of authorization of the user to each of the plurality of application groups and the one or more applications, as recited in independent claim 4". However, applicant's argument is not persuasive because Thormaehlen was not relied upon to teach "the correlating of the user includes storing an association between a user ID of the user and a level of authorization among a plurality of different levels of authorization of the user to each of the plurality of application groups and the one or more applications." Also, the newly added limitation of "generating an ordering screen based on the correlating of the user, the ordering screen providing information corresponding to the level of authorization of the user" is taught by Ito (Fig.18 item S122; paras 133-135).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 4 and 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims have been evaluated for patent subject matter eligibility under 35 U.S.C. 101 using the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Step 1
Claims 4 and 6 are directed to a computer-implemented system (i.e. machine). Therefore, this claim fall within the four statutory categories of invention.

Step 2A Prong One
Claim 4 recites (i.e., sets forth or describes) correlation and association between users and a level of authorization to a plurality of application groups and one or more applications, an abstract idea. Specifically, but for the additional elements, Claim 4 under its broadest reasonable interpretation recites the following limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions:
correlating a user with at least one application group including one or more applications and with a plurality of application groups, the one or more applications including different level of authorization, and the correlating of the user includes
… only when the user is correlated with the application group including the one or more applications
… based on the level of authorization from the correlating of the user
… when the user is not correlated with the application group including the one or more applications
Claim 4 also recites (i.e., sets forth or describes) receiving an application product information browse request and responding with application product information, and receiving application purchase requests and responding with information related to authorization of distribution or distribution authorization information corresponding to an application, an abstract idea. Specifically, but for the additional elements, Claim 4 under its broadest reasonable interpretation recites the following limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions:
receiving an application product information browse request
providing application product information in response to the application product information browse request, the application product information browse request including an application name
receiving an application purchase request … based on a selection
notifying ... of information related to authorization of distribution or distribution authorization information corresponding to an application on the basis of the application purchase request
providing application product information related to the application included in the application group including the one or more applications in response to the application information browse request … the application product information provided
not providing any information related to the application included in the application group including the one or more applications
Accordingly, the claim recites multiple abstract ideas. 

Step 2A Prong Two
Claim 4 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the additional elements “hardware processor”, “non-transitory memory storing instructions, which when executed by the hardware processor, cause the hardware processor to perform the steps of”, “the user terminal” and “the ordering screen” merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. Additionally, the additional element “wherein the one or more applications include applications that are: 1) developed, 2) currently in development, and 3) beta versions” generally link the use of the judicial exception to a particular technological environment, that being applications. And second, there is no improvement in the functioning of a computer, nor an improvement to other technology or technical field present in the specification nor claims. Some additional elements amount to mere data gathering, which is a form of insignificant extra-solution activity (e.g. “storing an association between a user ID of the user and a level of authorization among a plurality of different levels of authorization of the user to each of the plurality of application groups and the one or more applications” and “generating an ordering screen based on the correlating of the user, the ordering screen providing information corresponding to the level of authorization of the user”).

Step 2B
The additional elements, taken individually and in combination, do not result in claim 4, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that “Storing and retrieving information in memory”, "Creating output data" and "Presenting offers" is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the additional elements amounting to mere data gathering are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claim 6 further recite (i.e., set forth or describe) the abstract ideas of correlation and association between users and a level of authorization to a plurality of application groups and one or more applications and receiving an application product information browse request and responding with application product information, and receiving application purchase requests and responding with information related to authorization of distribution or distribution authorization information corresponding to an application. Claim 6 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. Further, the additional elements in claim 6, taken individually and in combination, do not result in each dependent claim, as a whole, amounting to significantly more than the judicial exception. Therefore, claim 6 is also not patent eligible.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0040116 A1 to Thormaehlen (hereinafter “Thormaehlen”) in view of US 2012/0215662 A1 to Ito (hereinafter “Ito”) in view of US 2010/02292321 A1 to Iwai (hereinafter “Iwai”).

Claim 4:
Thormaehlen discloses:
a hardware processor (Fig.4; paras 31-39)
a non-transitory memory storing instructions, which when executed by the hardware processor, cause the hardware processor to perform the steps of (Fig.4; paras 31-39)
correlating a user with at least one application group including one or more applications and correlating the user with a plurality of application groups (paras 18-19)
the one or more applications including different levels of authorization (paras 17-20)
receiving an application purchase request from the user terminal (Fig.2 item 210; para 18)
notifying the user terminal of information related to authorization of distribution or distribution authorization information corresponding to an application on the basis of the application purchase request (Fig.2 item 240; para 22)
providing application product information related to the application included in the application group including the one or more applications in response to the application information browse request only when the user is correlated with the application group including the one or more applications (Fig.2 items 220-235; paras 20-21)
the application product information provided being based on the level of authorization determined from the correlating of the user (paras 17-20)
not providing any information related to the application included in the application group including the one or more applications when the user is not correlated with the application group including the one or more applications (Fig.2 items 220-235; paras 20-21)
Thormaehlen does not disclose:
receiving an application product information browse request from the user terminal
providing application product information in response to the application product information browse request, the application product information browse request including an application name
the correlating of the user includes storing an association between a user ID of the user and a level of authorization among a plurality of different levels of authorization of the user to each of the plurality of application groups and the one or more applications
generating an ordering screen based on the correlating of the user, the ordering screen providing information corresponding to the level of authorization of the user
based on a selection from the ordering screen
wherein the one or more applications include applications that are: 1) developed, 2) currently in development, and 3) beta versions
Ito discloses:
receiving an application product information browse request from the user terminal (Fig.18 item S121; paras 134-135)
providing application product information in response to the application product information browse request (Fig.18 item S121-S123; paras 134-135)
generating an ordering screen based on the correlating of the user, the ordering screen providing information corresponding to the level of authorization of the user (Fig.18 item S122; paras 133-135)
based on a selection from the ordering screen (Fig.18 item S124; paras 135-136)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Thormaehlen to include receiving an application product information browse request from the user terminal, providing application product information in response to the application product information browse request, generating an ordering screen based on the correlating of the user, the ordering screen providing information corresponding to the level of authorization of the user, and based on a selection from the ordering screen, as taught by Ito, in order to improve sales management and license management (Ito, paras 6-9).
Thormaehlen in view of Ito does not disclose:
the application product information browse request including an application name
the correlating of the user includes storing an association between a user ID of the user and a level of authorization among a plurality of different levels of authorization of the user to each of the plurality of application groups and the one or more applications
wherein the one or more applications include applications that are: 1) developed, 2) currently in development, and 3) beta versions
Iwai discloses:
the correlating of the user includes storing an association between a user ID of the user and a level of authorization among a plurality of different levels of authorization of the user to each of the plurality of application groups and the one or more applications (Figures 3-5; paras 3-4, 41-45)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Thormaehlen in view of Ito to include the correlating of the user includes storing an association between a user ID of the user and a level of authorization among a plurality of different levels of authorization of the user to each of the plurality of application groups and the one or more applications, as taught by Iwai, in order to improve application license management (Iwai, paras 3-13).
Thormaehlen in view of Ito in view of Iwai does not disclose:
the application product information browse request including an application name
wherein the one or more applications include applications that are: 1) developed, 2) currently in development, and 3) beta versions
However, the limitation “the application product information browse request including an application name” is interpreted as nonfunctional descriptive material of “the application product browse request”. Also, the limitation “wherein the one or more applications include applications that are: 1) developed, 2) currently in development, and 3) beta versions” is interpreted as nonfunctional descriptive material of the “one or more applications”. Thus, these limitations do not serve to differentiate the claim from the prior art. To be given patentable weight, the claim limitation must be in a functional relationship to the product (or process) to which it is associated. See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).

Claim 6: 
Thormaehlen in view of Ito in view of Iwai teach all limitations of claim 4. Thormaehlen also teaches:
notifying the user terminal of the information related to authorization of distribution or the distribution authorization information corresponding to the application included in the application group including the one or more applications on the basis of the application purchase request only when the user is correlated with the application group including the one or more applications (Fig.2 items 220-235; paras 20-21)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Ari Shahabi/Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685